Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/27/2022 has been entered.

Response to Amendment
Applicants' amendment of the claims, filed on 06/27/2022, in response to the rejection of claims 1-21 from the final office action, mailed on 03/02/2022, by amending claims 1, 5, 18 and canceling claim 15, is acknowledged and will be addressed below.

Allowable Subject Matter
Claims 1-14 and 16-21 are allowable.

The following is an examiner’s statement of reasons for allowance:
The cited references US 20120305935, 20130130477, 20050008799, 20090087545, JP 2016044341, and JP 2016044342 do not fairly teach the claimed “A vapor-liquid reaction device comprising: a vapor-liquid reaction chamber including: an internal space for accommodating a molten metal in a lower portion of the internal space of the vapor-liquid reaction chamber, and a produced gas being produced in the vapor- liquid reaction chamber by a vapor-liquid reaction between a source gas and the molten metal, a supply port for supplying a mixed gas A including the source gas and a carrier gas, to an upper portion of the internal space at one end side in a length direction of the internal space, wherein the carrier gas is at least one of nitrogen gas or argon gas, and the mixed gas A flows along the length direction of the internal space, and a discharge port for discharging a mixed gas B containing the produced gas and the carrier gas from the upper portion of the internal space at another end side in the length direction of the internal space, wherein the supply port supplies the mixed gas A to the upper portion such that the mixed gas A enters the upper portion in a supply direction from the other end side toward the one end side of the internal space and then changes direction from the supply direction to a flow direction flowing through the internal space from the one end side to the other end side of the internal space; and a projecting member projecting into the internal space from a ceiling face adjoining the internal space of the vapor-liquid reaction chamber at a projection angle that is an obtuse angle formed between a surface of the ceiling face toward the one end side and to a surface of the projection member facing toward the one end side in the length direction of the internal space, the projecting member including a slit formed within the projecting member for allowing passage of gas along the length direction of the internal space” of Claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIDEN Y LEE whose telephone number is (571)270-1440.  The examiner can normally be reached on M-F: 9am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AIDEN LEE/           Primary Examiner, Art Unit 1718